Title: Thomas Jefferson to William Wirt, 13 July 1812
From: Jefferson, Thomas
To: Wirt, William


          Dear Sir Monticello July 13. 12. 
          A suit has been brought by Samuel Scott of Campbell county against myself & Samuel Harrison of Lynchburg for a parcel of land which I had sold to Harrison. it is palpably groundless, but yet has a right to go through all the usual forms, & I wish to push it through them with all the celerity possible, from an anxiety to quiet Harrison in his title. having borrowed from Harrison a copy of the bill I have answered it, and inclosed the answer to mr Hay, with a copy of the bill & answer for his and your use, counting, as you both have authorised me, on both your aids in all cases where I am not named merely pro formâ. in this I am the substantial defendant, it’s issue being of little consequence to Harrison. he promised t me however to put in his answer so as not to occasion delay. no process has ever been served on me, and Scott’s wish would be to protract it, litigation being the food of his mind, whenever he is sober enough to have an idea, which is very rare. you will see that in his bill he says that I had him removed out dispossessed by a writ of forcible entry & detainer at a time when he was confined to his bed by extreme indisposition and unable to attend to his business. I could not decently answer this insinuation of taking unfair advantage of him by stating the truth. the fact was that on being notified of the inquest to be taken on the land (within half a mile of his house) he became so agitated that he sought relief in his usual resource, the bottle, and got into such a state of beastly drunkenness, and so long continued (for weeks I believe) that no one believed he could survive it. but his son & overseer attended the inquest, & had two lawyers there, who both defended him in long harangues. the case however was so palpable that neither the inquest of 12. nor that of the next day of 24. freeholders would retire for consultation.
          Accept the assurance of my constant esteem & respectTh: Jefferson
        